737 N.W.2d 697 (2007)
Jane C. FAHEY, Plaintiff-Appellee/Cross-Appellant,
v.
William K. FAHEY, Defendant-Appellant/Cross-Appellee.
Docket No. 134171. COA No. 273700.
Supreme Court of Michigan.
September 10, 2007.
On order of the Court, the application for leave to appeal the May 3, 2007 order of the Court of Appeals and the application for leave to appeal as cross-appellant are considered, and they are DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion to dismiss the application for leave to appeal is DENIED. The motion to stay reconsideration by the trial court is DENIED as moot.